Citation Nr: 1807846	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  15-10 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for multiple seborrheic and actinic keratosis, rated as 30 percent disabling prior to October 23, 2017 and 60 percent on and after October 23, 2017.  

2.  Entitlement to an increased rating for anxiety disorder, rated as 30 percent disabling.

3.  Entitlement to an increased rating for bilateral hearing loss, rated as 10 percent disabling.

4.  Entitlement to an increased rating for arthritis of the thoracic spine, rated as 10 percent disabling.

5.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and R. P.


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from December 1953 to June 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A January 2018 rating decision assigned a higher rating of 60 percent for the service-connected multiple seborrheic and actinic keratosis effective October 23, 2017.  Staged ratings have been created and the issue on appeal has been characterized as it appears on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the AOJ and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).

In October 2017, the Veteran testified before the undersigned Veterans Law Judge during a travel Board hearing.  A transcript of the hearing is associated with the claims folder.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the Veteran's January 2018 VA medical examination for his multiple seborrheic and actinic keratosis, the VA examiner indicated that the Veteran brought private medical records for review, but did not indicate whether such records were included in the record.  As a result, the Board must remand for such private medical records.  

The Veteran was last provided a VA medical examination for his anxiety disorder in March 2012.  In this respect, the VA examiner indicated that the Veteran experienced symptoms of anxiety and chronic sleep impairment.  During the October 2017 hearing, the Veteran reported additional symptoms.  Accordingly, the Board finds that a new VA medical examination must be provided.  

In addition, the Veteran was provided a VA medical examination in March 2012 concerning his service-connected thoracic spine disability, almost six years ago.  Given the gap in time and the Veteran's reported symptoms during the October 2017 hearing, the Board finds that a new VA medical examination is warranted.

The Veteran was last provided a VA audiological examination in July 2012, more than five years ago.  A VA medical treatment record dated in July 2014 indicates an increase in severity of the Veteran's service-connected bilateral hearing loss.  A new VA medical examination must be provided.  


Finally, the issue of entitlement to a TDIU is inextricably intertwined with the remanded increased rating issues.  Appellate adjudication of the TDIU issue is deferred pending completion of the actions requested below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request all audiograms from Mountain Home VA Medical Center (VAMC) from 2010.  Any response must be noted in the record.

2.  Send the Veteran a VA notice letter, including the requisite release forms, and ask that he identify all providers of private medical treatment and/or provide copies of the private medical treatment records, provided to the VA examiner during the January 2018 VA medical examination for his skin.    

3.  Schedule the Veteran for a VA medical examination to determine the nature and severity of the Veteran's anxiety disorder.  The claims folder must be made available to the VA examiner and the examiner must indicate that a review was completed.  All medically indicated testing and studies should be conducted, to the extent possible.

* Report all manifestations and symptoms of the anxiety disorder.   

Rationale for all opinions expressed must be provided.

4.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected thoracic spine disability.  The claims folder must be reviewed by the examiner.  All medically indicated tests and studies must be completed. 

The examiner must include range-of-motion findings related to the thoracolumbar spine.  The examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing or explain why such testing was not feasible or warranted. 

The examiner must address functional impairment and loss after repeated use and/or during flare-ups.

The examiner must address whether the Veteran had any incapacitating episodes during the past 12-month period.

Rationale must be provided for all opinions reached.

5.  Schedule a VA audiological examination for service-connected bilateral hearing loss.  The claims folder must be made available for review by the VA examiner.  All medically indicated tests and studies must be completed. 

Include all audiometric findings and speech discrimination scores. 

Address functional effects of the Veteran's bilateral hearing loss.

6.  Thereafter, readjudicate the issues on appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran.  After allowing an appropriate amount of time for response, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




